Title: From Alexander Hamilton to Colonel Elias Dayton, [24 June 1780]
From: Hamilton, Alexander
To: Dayton, Elias


[Whippany, New Jersey, June 24, 1780]
Dear Colonel,
I am sorry that we have not yet been able to get a return for the papers I last sent you, as the Minister makes it an object to have them in regular sucession. I send you some late Philadelphia papers, which I entreat you to get exchanged and if possible to get all the papers since the last exchange.
Your’s with great resp
Alex Hamilton
June 24th.
